In the Missouri Court of Appeals
                          Eastern District
                                         DIVISION TWO

JAMES HIXSON,                                 )    No. ED108289
                                              )
       Petitioner/Appellant,                  )    Appeal from the Circuit Court
                                              )    of St. Louis County
v.                                            )
                                              )
MISSOURI STATE HIGHWAY                        )    Honorable John R. Lasater
PATROL and ST. LOUIS COUNTY                   )
CHIEF OF POLICE JON M. BELMAR,                )
                                              )
       Respondents/Respondents.               )    Filed: November 10, 2020

                                            Introduction

       James Hixson (Appellant) appeals from the judgment dismissing his petition for

removal from Missouri’s sex offender registry under the Missouri Sex Offender Registration

Act, Section 589.401 (SORA). We affirm.

                                Factual and Procedural Background

       In 1999, Appellant, then 41 years old, pleaded guilty to one count of aggravated criminal

sexual abuse in the Circuit Court of Cook County, Illinois. Pursuant to Illinois law, Appellant

was required to register with Illinois’s sexual offender registry for a period of 10 years.

       After his conviction, Appellant moved to St. Louis County, Missouri. Appellant timely

registered as a sex offender under SORA. At that time, SORA required that he, like all sex

offenders regardless of offense, remain on Missouri’s registry for his lifetime. In 2009, Appellant


                                                  1
received a letter from the Illinois State Police Sex Offender Registration Unit notifying him that

he was no longer required to register in Illinois and that all records pertaining to his registration

were removed from their public website and related databases.

       In 2018, Missouri amended SORA. The amendments divided sex offenders into tiers

based on the severity of their offenses. The amendments required only those in tier III, the most

severe offenders, to register for their lifetimes (unless the tier III offense was adjudicated

delinquent because the offender was a juvenile), and imposed lesser registration periods on tiers I

and II offenders. See Sections 589.400, et seq. The amendments also provided a mechanism for

tiers I and II offenders to be removed from the registry. See Sections 589.400.10 and 589.401.

       Appellant filed a petition for removal from Missouri’s registry on the ground that his

offense was adjudicated in Illinois and he had already been removed from Illinois’s registry. St.

Louis County Chief of Police Jon Belmar (Respondent) sought to dismiss the petition on the

ground that Appellant was a tier III offender under SORA and was therefore not eligible for

removal but required to remain on Missouri’s registry for his lifetime. The trial court granted

Respondent’s motion to dismiss. This appeal follows.

                                             Discussion

       The question on appeal is whether an adult tier III offender, whose offense was

adjudicated in another state and who has been removed from that state’s registry, may petition

under SORA for removal from Missouri’s registry. This is a question of statutory interpretation

that we review de novo. Dixon v. Mo. State Highway Patrol, 583 S.W.3d 521, 523 (Mo. App.

W.D. 2019) (citation omitted).

       SORA went into effect on January 1, 1995. Doe v. Phillips, 194 S.W.3d 833, 839 (Mo.

banc 2006). SORA was created to protect children from “violence at the hands of sex offenders”



                                                  2
and “to respond to the known danger of recidivism among sex offenders.” Id. To achieve its

goals, SORA subjected individuals convicted of committing specified sexual offenses to

registration and notification requirements. Id. As noted above, until recently, “SORA treated all

sexual offenses the same and imposed on all offenders a lifetime registration requirement, with

limited exceptions.” Bacon v. Mo. State Highway Patrol, 602 S.W.3d 245, 247 (Mo. App. E.D.

2020).

         On August 28, 2018, the Missouri General Assembly amended SORA to distinguish

between offenses based on their severity. The 2018 amendments divide sexual offenders into

three tiers based upon the severity of their offenses. Id. Tier I contains the 15 least serious

offenses, requires annual check-ins to law enforcement, and allows offenders to petition for

removal from the registry after 10 years. Id. See also Sections 589.401.4(1) and 589.414.5. Tier

II covers 13 offenses and certain repeat offenders, requires semiannual check-ins, and allows

offenders to petition for removal from the registry after 25 years. Bacon, 602 S.W.3d at 247. See

also Sections 589.401.4(2) and 589.414.6. Finally, tier III covers the 36 most serious offenses,

requires check-ins every 90 days, and requires lifetime registration (unless the offender

committed the offense as a juvenile). Bacon, 602 S.W.3d at 247. See also Sections 589.401.4(3)

and 589.414.7.

         The amendments align SORA more closely with the federal Sex Offender Registration

Notification Act (SORNA).1 As noted above, to account for the fact that newly classified tiers I




1
  34 U.S.C. § 20901 et seq. SORNA “imposes an independent, federally mandated registration requirement” on
individuals who meet the federal definition of a “sex offender.” Doe v. Toelke, 389 S.W.3d 165, 167 (Mo. banc
2012). The Missouri Supreme Court has held that offenders required to register under SORNA will be required to
lifelong registration under SORA, because Section 589.400.1(7) requires registration of anyone who “has been”
required to register under SORNA. Id. See also Wilkerson v. State, 533 S.W.3d 755, 760 (Mo. App. W.D. 2017).

                                                       3
and II offenders no longer are required to remain on the registry for their lifetimes, SORA allows

those offenders to seek removal under Section 589.400.10:

              Any person currently on the sexual offender registry for having been
       adjudicated for a tier I or II offense or adjudicated delinquent for a tier III offense
       or other comparable offenses listed under section 589.414 may file a petition
       under section 589.401.

Section 589.400.10.

       The mechanism for seeking removal is set forth in Section 589.401. Subsection 589.401.1

describes how an offender whose adjudication was in Missouri may file his petition. Subsection

589.401.2 applies to offenders who adjudicated their offense in another jurisdiction. The

provision states:

               A person who is required to register in this state because of an offense that
       was adjudicated in another jurisdiction shall file his or her petition for removal
       according to the laws of the state, territory, tribal, or military jurisdiction, the
       District of Columbia, or foreign country in which his or her offense was
       adjudicated. Upon the grant of the petition for removal in the jurisdiction where the
       offense was adjudicated, such judgment may be registered in this state by sending
       the information required under subsection 5 of this section as well as one
       authenticated copy of the order granting removal from the sexual offender registry
       in the jurisdiction where the offense was adjudicated to the court in the county or
       city not within a county in which the offender is required to register. On receipt of
       a request for registration removal, the registering court shall cause the order to be
       filed as a foreign judgment, together with one copy of the documents and
       information, regardless of their form. The petitioner shall be responsible for costs
       associated with filing the petition.

Section 589.401.2.

       Consistent with subsection 589.400.10, subsection 589.401.3 expressly prohibits adult

tier III offenders from petitioning for removal. The provision states:

              A person required to register as a tier III offender shall not file a petition
       under this section unless the requirement to register results from a juvenile
       adjudication.




                                                 4
Section 589.401.3. The remainder of Section 589.401 sets out other requirements for petitioning

for removal.

         “Any time a court is called upon to apply a statute, the primary obligation is to ascertain

the intent of the legislature from the language used, to give effect to that intent if possible, and to

consider the words in their plain and ordinary meaning.” Dixon, 583 S.W.3d at 523-24, quoting

State ex rel. Hillman v. Beger, 566 S.W.3d 600, 604-05 (Mo. banc 2019). “This Court interprets

statutes in a way that is not hypertechnical but instead is reasonable and logical and gives

meaning to the statute and the legislature’s intent as reflected in the plain language of the statute

at issue.” Id. at 524, quoting IBM Corp. v. Dir. of Revenue, 491 S.W.3d 535, 538 (Mo. banc

2016).

         We “look beyond the plain meaning of the statute only when the language is ambiguous

or would lead to an absurd or illogical result.” Akins v. Dir. of Revenue, 303 S.W.3d 563, 565

(Mo. banc 2010). Additionally, “[n]o portion of a statute is read in isolation, but rather is read in

context to the entire statute, harmonizing all provisions.” Util. Serv. Co. v. Dept. of Labor &

Indus. Relations, 331 S.W.3d 654, 658 (Mo. banc 2011).

         The plain language of subsections 589.400.10 and 589.401.3 expressly prohibit an adult

tier III offender from petitioning for removal under Section 589.401. There is no dispute that

Appellant is an adult tier III offender under SORA, but he argues that because his offense was

adjudicated in Illinois, he is allowed to use the order removing him from Illinois’s registry to

seek removal from Missouri’s registry under the plain language of subsection 589.401.2.

Nothing in the plain language of subsection 589.401.2 states that filing a foreign judgment alone

guarantees removal from Missouri’s registry. Instead, subsection 589.401.2 merely lays out the




                                                   5
procedure for foreign offenders who satisfy SORA’s other removal requirements to seek removal

in their original filing state and then properly file their foreign judgment in Missouri.

       Appellant suggests that in order to “honor” or give “full faith and credit” to Illinois’s

order removing him from whatever Illinois registries he was on, we must upon registration of

that foreign judgment automatically remove him from the registries he is on in Missouri. This is

a total misapprehension of the way sex offender registries work. Because Appellant resides in

Missouri, Appellant’s registration requirements are governed by SORA, not by whether he is

subject to registration under Illinois law. Appellant’s argument also misreads the plain language

of subsection 589.401.2. That provision requires that the court “shall” register a foreign

judgment; it does not require that the court “shall” remove anyone with such a foreign judgment

from the registry. And it plainly requires that an offender must still include all requirements

listed in subsection 589.401.5 alongside their foreign judgment. Subsection 589.401.5 requires

information such as the tier of the offense, the date of the offense, the offender’s personal

information, and information surrounding the offender’s original order and registration. Thus,

nothing in the plain language of subsection 589.401.2 indicates a foreign judgment removing an

offender from another state’s registry alone is sufficient.

       Moreover, contrary to Appellant’s argument that subsections 2 and 3 of Section 589.401

conflict and must be resolved in his favor, the subsections are harmonious and naturally read

together. This is in line with Missouri Supreme Court precedent, which states “[t]he provisions

of a legislative act must be construed and considered together and, if possible, all provisions

must be harmonized and every clause given some meaning.” Dickemann v. Costco Wholesale

Corp., 550 S.W.3d 65, 68 (Mo. banc 2018), citing Wollard v. City of Kan. City, 831 S.W.2d 200,

203 (Mo. banc 1992). Reading the subsections together, it is clear that an offender registering a



                                                  6
foreign judgment is still subject to SORA’s recently enacted tier system. Section 589.400.10

plainly states that only tier I, tier II and adjudicated delinquent tier III offenders can petition for

removal under Section 589.401. Subsection 589.401.3 plainly prohibits adult tier III offenders

from petitioning for removal under “this section,” meaning all of Section 589.401. Subsection

589.401.2 simply provides instructions for those tier I and tier II offenders whose adjudication

was in another state.

        Contrary to Appellant’s argument, reading Section 589.401 this way and subjecting

foreign offenders to the tier system does not “effectively delete” subsection 589.401.2. Instead, it

puts foreign offenders on level ground with all other sex offenders in Missouri. Foreign

offenders can still register their foreign judgment and seek removal, but only after the amount of

time the Missouri General Assembly has deemed sufficient to protect children and avoid

recidivism.

        The Missouri General Assembly amended SORA in 2018 in an effort to distinguish

between offenses based upon their severity, and determined that to protect the children of this

State the most severe offenders (tier III) cannot be removed and must remain on the registry for

their lifetimes. Bacon, 602 S.W.3d at 250. Reading subsection 589.401.3 as Appellant suggests

would allow the most severe offenders – who have chosen to live here and subject themselves to

Missouri law – to bypass Missouri’s tier system because they were adjudicated in another state,

which would be an absurd and unreasonable result contrary to the purpose of SORA. State ex rel.

Hillman v. Beger, 566 S.W.3d 600, 608 (Mo. banc 2019) (“The construction of a statutory

scheme should avoid unreasonable or absurd results.”). The purposes of protecting children of

this State and responding to the dangers of recidivism by sex offenders who live in this State are




                                                   7
not served by distinguishing between tier III offenders based on where their offense was

adjudicated.

       For all the reasons discussed above, Appellant’s point on appeal is denied.

                                               Conclusion

       The judgment of the trial court is affirmed.




                                                      SHERRI B. SULLIVAN, J.


Robin Ransom, P.J., and
Lisa P. Page, J., concur.




                                                8